Citation Nr: 0109795	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation, under 
the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran had active duty from March 1946 to April 1954.  
He died in November 1979 and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Philippines.


REMAND

The Board notes that the provisions of section 3.22, title 
38, Code of Federal Regulations, regarding dependency and 
indemnity compensation benefits for survivors was amended in 
January 2000, during the pendency of this appeal.  
Accordingly, the appellant's claim must be considered under 
both the current and former provisions of the applicable VA 
regulations, and the version more favorable to the appellant 
must be applied.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Prior to the amendment in January 2000, the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) interpreted section 
3.22 as permitting a dependency and indemnity compensation 
award in a case where the veteran had never established 
entitlement to VA compensation for a service-connected total 
disability and had never filed a claim for such benefits 
which could have resulted in entitlement to compensation for 
the required period, but where the veteran hypothetically 
would have been entitled to a total disability rating for the 
required period if he had applied for compensation during his 
lifetime.  Wingo v. West, 11 Vet. App. 307 (1998); see 65 
Fed. Reg. 3388-3392 (2000).  In the present case, the RO 
received the appellant's claim for dependency and indemnity 
compensation benefits in March 1999.  Accordingly, the 
provisions of section 3.22 in effect at that time must be 
considered.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The appellant indicated in her October 1999 Notice of 
Disagreement that, prior to his death, the veteran had been 
receiving benefits from the Social Security Administration 
"on account of his service connected disability."  The 
Board notes that the evidence shows that the veteran did not 
have a service-connected disability at the time of his death.  
However, the appellant's statement indicates that the veteran 
was receiving Social Security disability benefits.  
Accordingly, the RO should contact the Social Security 
Administration and request copies of the veteran's records.

A review of the evidence of record indicates that the 
veteran's service medical records may not be complete.  At 
the time of the veteran's death, he had a claim open for 
entitlement to service connection for schizophrenia.  In VA 
Form 21-526, dated in December 1976, the veteran noted that 
he had been treated for schizophrenia in 1953 at the U. S. 
Naval Hospital in Yukoska, Japan.  Those records are not 
included in the service medical records associated with the 
veteran's claims file.

The evidence indicates that the veteran had been treated, 
beginning either in 1954 or 1955, by a private physician, Dr. 
F. A.  The physician submitted an affidavit, dated in July 
1976, that the veteran had been under his care from 1955 to 
1965.  Dr. F. A. also submitted a statement in December 1977 
that he had been the veteran's attending physician since 
April 1954 and had been suffering from schizophrenia.  In the 
veteran's claim, filed in December1976, he indicated that he 
had received treatment from Dr. F. A. from 1955 to 1965 for 
nervousness, and beginning in 1973 for schizophrenia.  The 
evidence does not contain any of the veteran's clinical 
treatment records from Dr. F. A.  If available, such records 
should be associated with the veteran's claims file.

The available service medical records contain a psychiatric 
report that notes that the veteran manifested some 
"emotional instability to a fairly marked degree" during 
service.  In addition, the statements from Dr. F. A. indicate 
that the veteran was treated for a psychiatric disorder 
within one year of separation from service in April 1954.  
Accordingly, once the above requested development has been 
completed, the RO should arrange for a psychiatrist to review 
the veteran's claims file and provide a medical opinion as to 
whether it is at least as likely as not that the veteran 
manifested schizophrenia, or other psychosis, in service or 
to a compensable degree within one year after service.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that she provide information 
as to medical treatment the veteran 
received during and subsequent to service 
for a psychiatric disorder.  In 
particular, the RO should ask the 
appellant if she has information as to 
the month(s) in 1953 that the veteran was 
hospitalized at the U. S. Naval Hospital 
in Japan.  The RO should request the 
necessary releases from the appellant to 
try to obtain copies of the veteran's 
treatment records from non-VA physicians.

2.  The RO should attempt to obtain 
additional service medical records, in 
particular records of the veteran's 
alleged hospitalization at the U. S. 
Naval Hospital in Yukoska, Japan, in 
1953.

3.  The RO should contact the Social 
Security Administration and request 
copies of the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  After the above actions have been 
completed to the extent possible, the RO 
should make arrangements for a 
psychiatrist to review the veteran's 
claims file.  Thereafter, the 
psychiatrist is requested to provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran 
developed a psychiatric disorder in 
service or to a compensable degree after 
service, and whether such psychiatric 
disorder was related to his later 
diagnosed psychiatric disabilities.

5.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

6. Then, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



